                                   Elizabeth A. Bozicevic
                                           Partner

                                 190 Carondelet Plaza, Suite 600
                                      St. Louis, MO 63105
                                       Direct: 314.480.1844
                                        Fax: 314.480.1505
                            elizabeth.bozicevic@huschblackwell.com

                                       May 13, 2021

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

      Re:    New York City Transit Authority v. Express Scripts, Inc.
             No. 1:19‐cv‐05196‐JMF (S.D.N.Y.)

Dear Judge Furman:

On behalf of Defendant Express Scripts, Inc. (“Express Scripts”), and pursuant to
Section 6 of the S.D.N.Y.’s Electronic Case Filing Rules and Section 7 of the Court’s
Individual Rules and Practices in Civil Cases, I write to explain Express Scripts’ bases
for asking Plaintiff New York City Transit Authority (“NYCTA”) to file certain exhibits
attached to its recent filings in redacted format or under seal.
On May 10 and May 11, 2021, NYCTA filed its opposition to Express Scripts’ motion for
summary judgment (Doc. #123), its response to Express Scripts statement of undisputed
facts in support of summary judgment and counterstatement of material facts (Doc.
#128), its opposition to Express Scripts’ motion to exclude NYCTA’s expert Susan Hayes
(Doc. #124), and declarations from NYCTA counsel Maximillian Shifrin attaching
exhibits in support of the other filings (Docs. #122, #126, #127).
Prior to filing its exhibits, NYCTA met and conferred with Express Scripts regarding
their potential confidentiality, and Express Scripts requested that NYCTA file a small
number of exhibits redacted or under seal in order to preserve certain confidential
information. NYCTA did not object to Express Scripts’ request, and NYCTA filed a
letter request to redact and seal along with the redacted and sealed exhibits. (Doc.
#121).



                                                                         Husch Blackwell LLP
Specifically, Express Scripts asked that NYCTA file the following under seal, and it
seeks leave from the Court to allow the following to remain under seal:
      Exhibit 26 to the Declaration of Maximillian S. Shifrin (Doc. #122), which was
       previously marked as NYCTA Ex. 115 and produced under seal at Doc. #126‐2.
       This document lists all investigations that Express Scripts performed of over
       thirty pharmacies in its network, the outcomes of those investigations, and any
       current monitoring that Express Scripts continues to do of pharmacies remaining
       in its network. Some investigations remain open. To ensure the protection and
       integrity of the ongoing investigations and monitoring, Express Scripts asks that
       this document remain sealed. Additionally, to the extent investigations had no
       findings, Express Scripts does not want to damage the reputations of pharmacies
       who were cleared.
      Exhibit 27 to the Declaration of Maximillian S. Shifrin (Doc. #122), which was
       previously marked as NYCTA Ex. 116 and produced under seal at Doc. #126‐3.
       This document lists all investigations that Express Scripts performed of over
       twenty physicians who provided services to members of NYCTA’s benefit plan,
       the outlines of those investigations, and any current monitoring that Express
       Scripts continues to do of said physicians. Express Scripts asks to maintain the
       confidentiality of this document for the same reasons outlined above with regard
       to the pharmacies investigated.
      Exhibit 32 to the Declaration of Maximillian S. Shifrin (Doc. #122), which was
       produced at Express_Scripts_1095_00007690 and produced under seal at Doc.
       #126‐4. This document provides the details of an investigation of one physician
       in a report that Express Scripts provides to clients in its Enhanced Fraud, Waste
       & Abuse program.
Express Scripts asked that NYCTA file the following redacted and seeks leave from the
Court to allow the following to remain redacted:
      Exhibit 44 to the Declaration of Maximillian S. Shifrin (Doc. #122‐44), which was
       produced at Express_Scripts_1095_00095242. The information Express Scripts
       seeks to redact is either (1) detailed descriptions of proprietary and confidential
       Express Scripts programs, or (2) detailed pricing information from which
       competitive knowledge of Express Scripts’ pricing can be deduced. Express
       Scripts previously sought leave to redact the same information in exhibits to
       Express Scripts’ summary judgment motion. (See letter motion at Doc. #108,




                                            2
       referring to summary judgment Ex. 14 (Doc. #112‐16) and motion to strike expert
       Exs. 5 (Doc. #115‐5) and 6 (Doc. #115‐6, #115‐7)).
      Exhibit 7 to the Declaration of Maximillian S. Shifrin (Doc. #122‐7), which was
       produced at AONNYCTAESI‐0002271. Express Scripts seeks leave to redact
       detailed pricing information from which Express Scripts’ confidential pricing can
       be deduced. The charts redacted in this exhibit were incorporated into NYCTA’s
       expert report, and Express Scripts previously sought leave to redact the same
       information as contained in the expert report. (See letter motion at Doc. #108,
       referring to motion to strike expert Ex. 1 (Doc. #115‐1)).
Good cause exists for filing the documents described herein either under seal or
redacted:
      Confidential pricing information, discussion of proprietary programs, and
       confidential reporting formats. See SOHC Inc. v. Zentis Sweet Ovations Holding
       LLC, No. 14‐CV‐2270 (JMF), 2014 WL 5643683, at *5 (S.D.N.Y. Nov. 4, 2014)
       (finding that plaintiff had shown a sufficient basis to justify its proposed
       redactions to “specific ‘financial figures’ . . . which [we]re not relevant to the
       parties’ legal dispute and implicate legitimate privacy interests”); GoSMiLE, Inc.
       v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649‐50 (S.D.N.Y. 2011)
       (granting motion to seal documents containing “highly proprietary material
       concerning the defendants’ marketing strategies, product development, costs and
       budgeting”); Fed. R. Civ. P. 26(c)(1)(G) (permitting issuance of a protective order,
       for good cause, to prevent disclosure of “a trade secret or other confidential
       research, development, or commercial information”).
      Information regarding ongoing investigations and monitoring.                        The
       information that Express Scripts seeks to file under seal is similar to that
       commonly protected by the law enforcement privilege. Although Express
       Scripts’ fraud, waste and abuse investigators are not technically law
       enforcement, the rationale for protecting the confidentiality of the information
       remains the same: to protect investigational “techniques and procedures” that
       could endanger and interfere with investigations. See In re City of New York, 607
       F.3d 923, 944 (2d Cir. 2010); In re Dep’t of Investigation v. City of New York, 856 F.2d
       481, 484 (2d Cir. 1988). Production of these materials to NYCTA in this lawsuit
       did not substantially risk the disclosure of these investigations, but publicly
       filing does, which is why Express Scripts seeks their protection.




                                              3
Express Scripts has worked to limit the information filed under seal or redacted as
narrowly as possible, while still preserving the confidentiality interests of the parties
and the non‐parties referenced within the documents. Although all documents
referenced herein were marked as “Confidential” or “Highly Confidential” by a party
or third party, that is not the only basis for Express Scripts’ request. Rather, the
documents so marked contain information that warrants protection.
Accordingly, Express Scripts respectfully asks that the Court maintain the
confidentiality protections of the documents filed by NYCTA, and asks that those
documents be allowed to remain under seal and redacted.


                                                                Respectfully submitted,

                                                                /s/ Elizabeth A. Bozicevic

                                                                Elizabeth A. Bozicevic



    The motion to seal is granted temporarily. The Court will assess whether to keep the
    materials at issue sealed or redacted when deciding the underlying motion. The Clerk
    of Court is directed to terminate ECF Nos. 121 and 129. SO ORDERED.




                                                                            May 13, 2021




                                             4
